Exhibit 10.8

Non-Management Director Compensation

Non-Management Directors other than the Chairman of the Board:

 

  •  

Each Director will receive a Board retainer of $100,000 (prorated for partial
periods of service), payable in quarterly installments in arrears.

 

  •  

Each Director will receive an annual Committee retainer of $10,000 (prorated for
partial periods of service) for each Committee of which he or she is a member,
payable in quarterly installments in arrears.

 

  •  

Each Committee Chair other than the Chair of the Audit Committee will receive an
additional annual Committee Chair retainer of $15,000 (prorated for partial
periods of service), payable in quarterly installments in arrears, and the Chair
of the Audit Committee will receive an additional annual Committee Chair
retainer of $20,000 (prorated for partial periods of service), payable in
quarterly installments in arrears.

 

  •  

Each Director will receive a quarterly deferred stock unit grant, with a value
equal to $37,500 (i.e, $150,000 per year) (prorated for partial periods of
service), based on the average of the high and low trading prices of the
Company’s common stock averaged over the last ten trading days of the quarter.
These units will be fully vested upon crediting and will be distributed to the
Director on the second anniversary of the grant date. The units will be
distributed 100% in shares of the Company’s common stock.

 

  •  

Unless the Board exempts a Director, each Director will be required to retain at
all times stock representing no less than 50% of the after-tax value of
exercised options and shares received upon distribution of deferred stock units
until he or she leaves the Board even if the director already holds shares
sufficient to meet any equity retention guidelines set forth in the Company’s
Corporate Governance Guidelines, and any shares retained in satisfaction of this
policy will count towards satisfaction of any equity retention provisions of the
Corporate Governance Guidelines.

Non-Management Chairman of the Board:

 

  •  

The Chairman of the Board will receive an annual retainer of $500,000, credited
quarterly in arrears in installments of $125,000 each (prorated for partial
periods of service), and payable 100% in the form of deferred stock units of the
Company’s common stock. The number of stock units credited for each full
calendar quarter will be determined by dividing $125,000 by the average of the
high and low trading prices of the Company’s common stock averaged over the last
ten trading days of the quarter.

 

  •  

The deferred units will be fully vested upon crediting, will be distributed 100%
in shares of the Company’s common stock in January of the year following the
year of crediting.

 

  •  

The Chairman will receive a quarterly deferred stock unit grant with a value of
$14,000 (i.e., $56,000 per year) (prorated for partial periods of service),
based on the average of the high and low trading prices of the Company’s common
stock averaged over the last ten trading days of the quarter. These units will
be fully vested upon crediting and will be distributed to the Chairman on the
second anniversary of the grant date. The units will be distributed 100% in
shares of the Company’s common stock.

 

  •  

Unless the Board exempts the Chairman, the Chairman will be required to retain
at all times stock representing no less than 50% of the after-tax value of
exercised options and shares received upon distribution of deferred stock units
until he or she leaves the Board even if the Chairman already holds shares
sufficient to meet any equity retention guidelines set forth in the Company’s
Corporate Governance Guidelines, and any shares retained in satisfaction of this
policy will count towards satisfaction of any equity retention provisions of the
Corporate Governance Guidelines.